IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 00-50806
                             Summary Calendar



                        MARGARET STANRIDGE-SALAZAR,

                                                        Plaintiff-Appellant,

                                    versus

   LARRY G. MASSANARI, ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee.

                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                          USDC No. SA-99-CV-964
                           --------------------
                              April 24, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

      Margaret     Stanridge-Salazar   appeals    the    affirmance    of   the

Commissioner’s denial of her application for disability insurance

benefits.     She argues: 1) that she was deprived of due process by

the administrative law judge’s (“ALJ”) issuance of an amended

decision without a supplemental hearing or opportunity to offer

additional evidence and that the ALJ used the same evidentiary

analysis for both her disability and widow’s benefits claims;

2) that the ALJ used an incorrect standard of proof; 3) that the

ALJ   erred   in    “mechanically   applying”    guidelines    for    age   and

      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
misstating her educational background; and 4) that the ALJ made

flawed assessments of residual functional capacity (“RFC”) and

credibility.

     “Appellate review of the [Commissioner’s] denial of disability

benefits    is   limited   to   determining   whether   the   decision   is

supported by substantial evidence in the record and whether the

proper legal standards were used in evaluating the evidence.”

Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990)(citation

omitted); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).

“`Substantial evidence is more than a scintilla, less than a

preponderance, and is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’”            Villa, 895
F.2d at 1021-22 (citation omitted).

     An ALJ has broad discretion under the applicable regulations

to revise a decision.      See 20 C.F.R. §§ 404.955, 404.987 et seq.

There is no requirement for a supplemental hearing if the revision

is based on evidence already in the record.             See 20 C.F.R. §

404.992(d).      There is no indication that the ALJ relied on any

evidence outside of the previously submitted record in issuing the

amended    decision,   therefore    a    supplemental   hearing   was    not

required.     Her argument that the ALJ used the same evidentiary

analysis for both types of claims apparently is based on the

different relevant periods: her condition is relevant only through

December 31, 1994 (the date last insured) for a Title II disability

claim, while her condition through the date of the ALJ’s decision

is relevant to a widow’s benefits claim.           The ALJ did consider


                                     2
Stanridge’s medical condition after December 31, 1994; as one

example, the ALJ’s decision cited a diagnosis of leukemia from

September 13, 1996. In addition, the record contains a significant

amount of medical evidence from 1995 and 1996, and the ALJ included

a finding in both decisions that “[t]he claimant has not been under

a disability ... at any time through the date of this decision.”

      Stanridge      next    argues   that        the   ALJ   improperly   used   a

“preponderance of the evidence” standard in evaluating her claim

rather than “substantial evidence.”                 The “substantial evidence”

standard   of     review       applies       to    appellate     review    of   the

Commissioner’s determinations.           See Villa, 895 F.2d at 1021-22.

This includes any review by the Appeals Council.                 See 20 C.F.R.    §

404.970(a)(3).       However, Stanridge has failed to show that the

correct burden of proof at the ALJ level is “substantial evidence,”

and she thus has failed to show error.

      Stanridge argues that the ALJ erred by “mechanically applying”

guidelines regarding age and in misstating her education as “high

school equivalent.”         Age and education are relevant factors when

evaluating disability under the medical vocational guidelines. See

20 C.F.R. §§ 404.1563, 404.1564; see also, 20 C.F.R., pt. 404,

subpt. P, app. 2, tbls.        Stanridge argues she was in a “borderline”

situation and the age categories should not have been applied

mechanically.     However, “borderline” is not specifically defined

either by statute or regulation, and this court has concluded that

the   absence   of    a     definition   indicates        the   Commissioner    has

significant discretion to determine when a situation is borderline.


                                         3
See Harrell v. Bowen, 862 F.2d 471, 479 (5th Cir.1988); see also

Underwood      v.    Bowen,     828 F.2d 1081,    1082       (5th     Cir.1987)

(Commissioner vested with considerable discretion in borderline

situations).        Other than the fact that Stanridge was approximately

six months from her 55th birthday when the ALJ’s decisions were

issued (which would change her status from a person “approaching

advance age” to a person of “advanced age”), she presents nothing

to support her argument that the ALJ erred in finding her to be a

person “approaching advanced age.”               Stanridge also argues that the

ALJ erred in finding that she has a “high school equivalent”

education level.          She does not explain why she believes her

educational level was improperly assessed; Stanridge testified that

she had received a GED from a high school.                     The ALJ did not rely

solely and “mechanically” on the medical vocational guidelines in

making a      disability      assessment.        Because       the   ALJ     found    that

Stanridge had significant additional nonexertional limitations, the

ALJ   heard    testimony      from    a    vocational     expert        regarding      the

availability of jobs in both the local and national economies

consistent with these limitations.

      Stanridge       makes   various       arguments     related       to   the     ALJ’s

credibility and RFC determinations.               It is within the province of

the ALJ to make credibility determinations concerning testimony at

administrative hearings.          See Newton v. Apfel, 209 F.3d 448, 458

(5th Cir. 2000). There also is substantial evidence to support the

ALJ’s credibility        determination.           The    ALJ    cited    a   number     of

objective medical tests which demonstrated only mild to moderate


                                            4
changes in her physical condition, and our review of the medical

records indicates that the majority of objective medical tests were

negative or indicated only mild to moderate changes.                         Although the

ALJ    found   she    suffered     from       a    number      of     severe       medically

determinable    impairments,       several         of    the   conditions          Stanridge

complained     of     were    either      healed         (ulcers),         under    control

(diabetes), or not contributing to her symptoms and apparently not

progressing (leukemia).

       Stanridge     argues    that    the        ALJ    relied       in    part     on   her

description of her daily activities to assess her credibility and

RFC.   However, the ALJ may consider daily activities when deciding

disability status, although they should not be dispositive.                               See

Leggett v. Chater, 67 F.3d 558, 565 n.12 (5th Cir. 1995).

       Stanridge argues that the ALJ did not properly evaluate her

complaints     of    pain.     A   claimant        has    a    duty    to    establish      a

“medically determinable impairment” that is capable of producing

disabling pain.         Ripley, 67 F.3d at 556.                     How much pain is

disabling is a question for the ALJ, because the ALJ has primary

responsibility for resolving conflicts in the evidence.                                   See

Carrier v. Sullivan, 944 F.2d 243, 247 (5th Cir. 1991); Wren v.

Sullivan, 925 F.2d 123, 128 (5th Cir. 1991).                           The ALJ made a

specific credibility finding regarding Stanridge’s complaints of

pain, and even found that one of her “severe medically determinable

impairments” was myofascial pain syndrome.                          However, there is

substantial evidence to support the ALJ’s finding that Stanridge’s

pain was not disabling: most objective medical testing found only


                                          5
mild to moderate degenerative changes, at least one physician

opined that her symptoms were exaggerated, and the medical expert

testified that her pain complaints were “out of proportion to the

physical findings.”

      Stanridge also objects to the ALJ’s assessment of her mental

condition.    The ALJ undertook a full and proper review under 20

C.F.R. § 404.1520a (evaluation of mental impairments).                               Although

the   ALJ   concluded          Stanridge     had    not    met      the       criteria      for

presumptive disability based on mental condition, the ALJ gave her

the “benefit of the doubt” and included various non-exertional

limitations in evaluating her RFC.

      Stanridge also objects that the ALJ rejected her testimony

regarding medication side effects and her need to lie down during

the day.     There is substantial evidence to support the ALJ’s

finding: there are indications in the record that she denied side

effects from her medications, and the ME testified that it was

unlikely    that       the     medications       would    cause     the       side   effects

described when they were used on chronic basis, as she does.

      The   ALJ       relied    on    the   testimony     of   both       a    medical      and

vocational expert in finding Stanridge not disabled.                                  The ME

testified that light work was appropriate based on Stanridge’s

medical history, and no physician has ever opined that Stanridge

was   disabled,        including      two   who    refused     to    do    so    even    when

requested.        A    finding       of   nondisability      is     supported        when   no

physician of record has stated that a claimant is disabled. Vaughn

v. Shalala, 58 F.3d 129, 131 (5th Cir. 1995).                     The ALJ also relied


                                             6
on   the   VE’s   opinion   that   there   were   still   significant   jobs

available even with the restrictions found.               Thus, the ALJ’s

conclusion that Stanridge can perform relevant work was supported

by substantial evidence.

      Because Stanridge has failed to show that the Commissioner’s

decision was not based on the proper legal standards or that it was

not supported by substantial evidence, the decision of the district

court affirming the Commissioner’s denial of benefits is AFFIRMED.




                                      7